Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00111-CV

                  IN RE ESTATE OF Gilbert M. DENMAN, Jr., Deceased

                     From the Probate Court No. 1, Bexar County, Texas
                              Trial Court No. 2004-PC-1687-D
                      Honorable Polly Jackson Spencer, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellee, The Trust Company, recover its costs of this appeal from appellant Wendel
Denman Thuss.

       SIGNED September 17, 2014.


                                              _________________________________
                                              Luz Elena D. Chapa, Justice